DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species III (claims 1-3, 5-10) in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because of the presence of erasure marks and heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear as to whether applicant is claiming the combination of a container and a sleeve or whether applicant is claiming the subcombination of the sleeve capable of functioning with a container.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated as directed towards the subcombination; however, clarification of the scope of the claims is required.  Regarding claim 1, “the temperature” lacks antecedent basis.  The recitation of the “inner face toward the thermally-conductive container” is unclear because the thermally-conductive container is not positively claimed.  Regarding claim 1, “the shape of said high-thermal-capacitance units and configuration of attachment” lack antecedent basis.  Regarding claim 1, the phrase “further apart” is unclear because applicant has not established that the inner faces are apart and thus it is unclear how they can be further apart.  Regarding claim 1, “the stored thermal energy” lack antecedent basis.  
Regarding claim 5, a thermally-condutive container is recited twice and it is unclear if the stepped-sided container is also referring to the thermally-conductive container in the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2012/0187137 to Lee.
Regarding claim 1, Lee discloses a thermal transfer container sleeve system (Fig 5) for affecting temperature of a fluid inside a thermally conductive container comprising a plurality of high-thermal-capacitance units (321) adapted to transfer thermal energy with an outside heat source or sink, store such thermal energy and transfer such thermal energy with the fluid inside a thermally-conductive container and having an inner face (A, Fig 6 below) adapted for thermal contact with the thermally-conductive container, and an insulating sleeve (31) of thermally-insulating sheet material, having an inner face toward the thermally-conductive container and an opposite outer face, adapted for attachment of said high-thermal-capacitance units on the inner face, and adapted for holding said high-thermal-capacitance units against the surface of the thermally-conductive container (4), where the shape of the high-thermal-capacitance units and configuration of attachment to said insulating sleeve are such that the inner face of each unit has curved surface between a plurality of side walls (B, Fig 6 below), and when placed upon the thermally-conductive container, and the curved surfaces of the plurality of capacitance units conform to the shape of and in continuous contact with the thermally-conductive container, and when removed from the container the inner faces of said high capacitance units are located further apart (intended use), where no energy source other than the stored thermal energy of said high thermal capacitance units is used by the thermal transfer container sleeve when in use upon the thermally conductive container  (intended use), where in use, the thermal transfer container sleeve is first pre-heated or pre-cooled by an outside heat source of sink, and then is placed upon the thermally-conductive container of fluid such that the inner faces of said high thermal capacitance units are held in thermal contact with the thermally-conductive container by said insulating sleeve.  In particular, since Lee discloses the structure of the sleeve as recited, then it can be used with a container as recited.


    PNG
    media_image1.png
    849
    444
    media_image1.png
    Greyscale


Regarding claim 2, Lee further discloses sleeve closures (315) adapted to facilitate placement and removal in use (intended use).
Regarding claim 3, Lee further discloses an access opening (310) adapted to allow access to an opening (43) in the thermally-conductive container of fluid during use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2017/0196388 to Carson.
Regarding claim 5, Lee discloses the system of claim 1 but does not teach a step-sided container.  Carson discloses a thermal transfer container sleeve system (Fig 9) and in particular discloses a stepped-sided container (14) adapted to provide a thermally-conductive container having more surface area than a smooth-sided container, where said high thermal capacitance units (38) are sized and arranged to closely fit said stepped-sided container in use.  One of ordinary skill in the art would have found it obvious to incorporate a stepped-sided container to the Lee system as suggested by Carson in order to facilitate insulation and cooling of a container. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2007/0199947 to Matlovich.
Regarding claim 6, Lee discloses the system of claim 1 but does not teach the insulating sleeve made of the recited material.  However, Matlovich discloses an insulating sleeve (5) and in particular discloses the sleeve made of flexible sheet rubber (¶0010).  One of ordinary skill in the art would have found it obvious to manufacture the Lee sleeve out of rubber as suggested by Matlovich in order to have heat sensitive tackiness since it has been held that selection of a known material to make a container prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2012/0228318 to Martin et al. (Martin).
Regarding claim 7, Lee discloses the system of claim 1 but does not teach the insulating sleeve made of the recited material.  However, Martin discloses an insulating sleeve (100) and in particular discloses the sleeve made of silicone sheet (¶0024).  One of ordinary skill in the art would have found it obvious to manufacture the Lee sleeve out of silicone as suggested by Martin in order to have excellent insulation properties since it has been held that selection of a known material to make a container prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Official Notice.
Regarding claims 8-10, Lee teaches the system of claim 1 except for the recited material of the units.  However, official notice is taken in that such material for high thermal capacitance were known in the art and one of ordinary skill in the art would have found it obvious to substitute the foam units of Lee with such material in order to achieve the same function of either heating or cooling the container held within the sleeve since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735